Citation Nr: 1740076	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-28 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new material evidence has been received to reopen a claim of entitlement to service connection for a back condition with nerve damage (back disability) and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for depression with alcohol dependence, claimed as secondary to the back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 9, 1976, to November 22, 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned during a July 2017 travel Board hearing.  A copy of the transcript is associated with the record.  During the hearing, the undersigned advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a) (2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).  At the hearing, the record was also held open 30 days in order to allow the Veteran time to submit additional evidence relevant to his claims.  Subsequently, a July 2017 medical opinion was submitted with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2016).  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issue of whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a back disability is decided below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Reopening of the claim for service connection for a back condition was denied in a March 1999 rating decision that was not appealed. 

2.  Evidence received since the March 1999 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final March 1999 decision, the criteria for reopening the claim for service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening a Claim

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for a back condition in March 1999 was based on a determination that new material evidence had not been submitted since a prior denial of the claim for service connection in November 1977.  The March 1999 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence received since the March 1999 decision includes in pertinent part a July 2017 opinion from Dr. B.K., stating that the Veteran suffered a back injury while training for the Marines and that his back and neck pain was at least as likely than not from this injury that occurred while in the military.  

Because such an etiological opinion was one of the elements not previously present, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  

Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a back disability is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims on appeal are decided. 

The Veteran contends, and testified before the undersigned, that service connection is warranted for his back disability as it was aggravated by service.  That is, the Veteran acknowledged that he was in a motor vehicle accident (MVA) approximately eight weeks prior to military service.  Moreover, the Veteran has indicated that his claimed depression with alcohol abuse is secondary to his medical discharge from service due to his back disability. 

The Veteran's service entrance examination showed a normal clinical evaluation for his back.  Service treatment records show that the Veteran was seen in October 1976 with complaints of back pain and gave a history of involvement in a MVA in July 1976.  Examination results showed status post old compression fracture of lumbar vertebra four with anterior wedging.  The Veteran was put back on full duty on November 3, 1976, and on November 9, 1976, had continuing complaints of lower back pain.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

As the Veteran was not found to have a back disability on enlistment examination, the presumption of soundness applies.  It can only be rebutted by evidence establishing that the aforementioned back disability clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2016).  

The Board acknowledges that the Veteran submitted a July 2017 opinion from Dr. B.K., stating that he suffered a back injury while training for the Marines and that his back and neck pain was at least as likely than not from this injury that occurred while in the military; however, this opinion is conclusory.

Therefore, the Board finds that the Veteran should be afforded an examination to address the nature and etiology of his claimed back disability, to include whether a back disability clearly and unmistakably pre-existed the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Moreover, an April 2015 statement of the case lists medical evidence from a VA Medical Center (VAMC) dated April 2014 to June 2014 (noting diagnoses of a depressive disorder and alcohol abuse); however, these records do not appear to be associated with the electronic claims file.  The Veteran also testified before the undersigned as to treatment records from Adcare Hospital.  As such, any pertinent outstanding treatment records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records, to specifically include VAMC treatment records from April 2014 to June 2014; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims, to specifically include treatment records from Adcare Hospital.

2.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if his back disability is related to his service.  The electronic claims file must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a complete review of the electronic claims file, the examiner should address the following:  

a.) diagnose any back disability the Veteran has had at any point during the appeal period. 

b.) opine as to whether there is a 50 percent or better probability that the Veteran's back disability was present during active service.  

c.) if the examiner is of the opinion that a back disability was present during service, the examiner should provide an opinion as to whether the back disability clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.

d.) if the examiner is of the opinion that a back disability was not present during service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the back disability is etiologically related to the Veteran's active service.

The examiner is asked to address the July 2017 opinion from Dr. B.K.

A complete rationale for all opinions expressed must be provided.

3.  If, and only if, it is determined that the Veteran's back disability is related to his military service or was present during active service and clearly and unmistakably underwent a permanent increase in severity as a result of active duty, afford the Veteran a VA examination by an examiner with appropriate expertise to address the etiology of any acquired psychiatric disorder diagnosed during the pendency of this appeal.  The electronic claims file must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a complete review of the electronic claims file, the examiner should address the following:  

a.) diagnose any acquired psychiatric disorder the Veteran has had at any point during the appeal period. 

b.) opine as to whether there is a 50 percent or better probability that the acquired psychiatric disorder is etiologically related to the Veteran's active service.

c.) if any acquired psychiatric disorder is not related to service, the examiner is asked to provide an opinion as to whether there is a 50 percent or better probability that such disorder was caused by or aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's back disability. 

A complete rationale for all opinions expressed must be provided.

4.  Upon completion of the examination(s) ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


